DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kutchai (3,693,309).
Kutchai discloses:
Claim 1:  A scaffolding crossbar (Fig. 2; 44) for the horizontal reinforcement of a scaffolding between two scaffolding posts of the scaffolding (Fig. 2; 44,106), wherein the scaffolding crossbar comprises a first crossbar coupling part (Fig. 2; 44, Col. 2, Lines 45-49)  in its longitudinally sided first end region for connecting a diagonal piece coupling part (Fig. 2; 44, Col. 2, Lines 50-60) of a first diagonal scaffolding piece (Fig. 2; 40,42) of the scaffolding, wherein the scaffolding crossbar comprises a second crossbar coupling part (Fig. 2; 44, Col. 2, Lines 45-49) in its longitudinally sided first end region for connecting a diagonal piece coupling part of a second diagonal scaffolding piece (Fig. 2; 40,42) of the scaffolding.
Claim 2: The scaffolding crossbar according to claim 1, wherein the scaffolding crossbar comprises a third crossbar coupling part (Fig. 2; 44, Col. 2, Lines 45-49) in its longitudinally sided first end region for connecting a diagonal piece coupling part of a third diagonal scaffolding piece of the scaffolding, wherein at least the three crossbar coupling parts have a same distance from their adjacent crossbar coupling part (Fig. 2; 44, Col. 2, Lines 50-52).
Claim 3: The scaffolding crossbar according to claim 1, wherein a plurality of crossbar coupling parts are designed to be the same (Fig. 2; 44, Col. 2, Lines 50-52).
Claim 4: The scaffolding crossbar according to claim 1, wherein 
a crossbar coupling part is designed in the form of a through-recess and wherein preferably all crossbar coupling parts are designed in the form of a through-recess (Fig. 2; 44, Col. 2, Lines 45-52)., or 
ii) 	a crossbar coupling part is designed in the form of a projection and wherein preferably all crossbar coupling parts are designed in the form of a projection.
Claim 5: The scaffolding crossbar according to claim 1, wherein the scaffolding crossbar is formed symmetrical to a symmetry plane that runs vertical to the longitudinal axis of the scaffolding crossbar (Fig. 2; 44).
Claim 6:  A scaffolding comprising: 
a) a first scaffolding post (Fig. 2; 28) and a second scaffolding post (Fig. 2; 30); 
b) a first scaffolding crossbar (Fig. 2; 44) according to claim 1, which, either indirectly or directly, connects the first scaffolding post with the second scaffolding post (Fig. 2; 44 via 106); 
c) a second scaffolding crossbar (Fig. 2; 36), which, either indirectly or directly, connects the first scaffolding post with the second scaffolding post (Fig. 2; 36, Col. 2, Lines 27-30); 
d) a first diagonal scaffolding piece (Fig. 2; 40) which, at one end, comprises a first diagonal piece coupling part (Fig. 2; 106) and at the other end, a second diagonal piece coupling part (Fig. 2; 38, Fig. 4; 38, 84, 86, Col. 2, Lines 35-38), wherein the first diagonal piece coupling part is connected with a crossbar coupling part of the first scaffolding crossbar (Fig. 2; 106) and the second diagonal piece coupling part is connected with a crossbar coupling part of the second scaffolding crossbar (Fig. 2; 38, Fig. 4; 38, 84, 86, Col. 2, Lines 35-38); 
e) a second diagonal scaffolding piece (Fig. 2; 42), which, at one end, comprises a first diagonal piece coupling part (Fig. 2; 106) and, at the other end, a second diagonal piece coupling part (Fig. 2; 38, Fig. 4; 38, 84, 86, Col. 2, Lines 35-38), wherein the first diagonal piece coupling part is connected with a crossbar coupling part of the first scaffolding crossbar (Fig. 2; 106) and the second diagonal piece coupling part is connected with a crossbar coupling part of the second scaffolding crossbar (Fig. 2; 38, Fig. 4; 38, 84, 86, Col. 2, Lines 35-38).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kutchai (3,693,309). 
Claim 7:  Kutchai discloses the scaffolding according to claim 6, wherein a diagonal scaffolding piece, which, at one end, comprises a first diagonal piece coupling part and, at the other end, a second diagonal piece coupling part, wherein the first diagonal piece coupling part is connected with a crossbar coupling part of the first scaffolding crossbar (Fig. 2; 40, 42, 44, Col. 2, Lines 50-60) and the second diagonal piece coupling part is connected with a crossbar coupling part of the second scaffolding crossbar (Fig. 2; 40, 42, 44, Col. 2, Lines 50-60).
While, Kutchai fails to disclose a third diagonal scaffolding piece, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to duplicate the number of diagonal scaffolding pieces to provide additional support to the scaffolding structure, since it has been held that the duplication of parts has no patentable significance unless a new and unexpected result is produced. The Examiner contends that the addition of the third diagonal scaffolding piece would not produce an unexpected result, as it would not change the purpose or function of the structure. As discussed in “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+).” See MPEP 2144.04(VI)(B) – Duplication of Parts.
Claim 8:   Kutchai discloses the scaffolding according to claim 6, wherein the first diagonal piece coupling part does not penetrate the scaffolding crossbar and wherein the second diagonal piece coupling part penetrates the scaffolding crossbar.
While Kutchai fails to disclose the arrangement where the first diagonal piece coupling part does not penetrate the scaffolding crossbar and wherein the second diagonal piece coupling part penetrates the scaffolding crossbar, Kutchai does disclose the reverse arrangement where the first diagonal piece coupling part does penetrate the scaffolding crossbar (Fig. 2; 40, 106) and wherein the second diagonal piece coupling part does not penetrate the scaffolding crossbar (Fig. 2; 38, 40, Fig. 4; 38, 84, 86, Col. 2, Lines 35-38).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange the parts, since it has been held that the rearrangement of parts has no patentable significance if it would not modify the operation of the device.  The Examiner contends that the rearrangement of parts would not change the operation of the diagonal scaffolding pieces function or the stability of the scaffolding overall. As discussed in “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.)” See MPEP 2144.04(VI)(C) – Rearrangement of Parts. 
Claim 10: Kutchai discloses a method for constructing a scaffolding comprising: 
A) arranging a first diagonal scaffolding piece (Fig. 2; 40) between a first scaffolding crossbar (Fig. 2; 44) and a second scaffolding crossbar (Fig. 2; 36); 
B) arranging a second diagonal scaffolding piece (Fig. 2; 42) between the first scaffolding crossbar (Fig. 2; 44) and the second scaffolding crossbar (Fig. 2; 36).
Claim 11: Kutchai discloses the method according to claim 10, but fails to disclose
C) arranging a third diagonal scaffolding piece between the first scaffolding crossbar and the second scaffolding crossbar.
While, Kutchai fails to disclose a third diagonal scaffolding piece, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to duplicate the number of diagonal scaffolding pieces to provide additional support to the scaffolding structure, since it has been held that the duplication of parts has no patentable significance unless a new and unexpected result is produced. The Examiner contends that the addition of the third diagonal scaffolding piece would not produce an unexpected result, as it would not change the purpose or function of the structure. As discussed in “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+).” See MPEP 2144.04(VI)(B) – Duplication of Parts.
Regarding claims 10 and 11, the Examiner takes the position that the method of claims 10 and 11 is necessitated by the assembly of claims 1 and 7 because claim 11 fails to impose any additional structural limitations to those of claims 1 and 7. The steps provided can obviously be seen in the above rejections because the diagonal scaffolding and scaffolding crossbars are provided. Thus, the claimed method steps are shown and claims 10 and 11 are rejected in view of the rejection of claims 1 and 7. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kutchai (3,693,309) as applied to the above claims, and further in view of Schwoerer (6,220,392).
Claim 9: Kutchai discloses the scaffolding according to claim 8, but fails to disclose wherein the first diagonal piece coupling part is designed in the form of a stiff hook and wherein the second diagonal piece coupling part comprises a pin, with a movable element for securing the engagement of the pin.
However, Schwoerer discloses a diagonal piece coupling part designed in the form of a stiff hook (Fig. 3; 15’) and wherein the second diagonal piece coupling part comprises a pin (Fig. 10; 19), with a movable element for securing the engagement of the pin (Col. 4, Lines 53-65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the diagonal piece coupling part of Kutchai to include the hook and pin coupling part, as taught by Schwoerer, in order to create an easily installed and secure connection of the diagonal piece. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                                                                                                                                                                                                                                
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635